Citation Nr: 1110768	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, claimed as asbestosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of stroke with eyesight problems, to include as secondary to hypertension.

4.  Entitlement to service connection for residuals of a neck injury, to include arthritis.

5.  Entitlement to service connection for residuals of a back injury, to include arthritis.

6.  Entitlement to service connection for residuals of a bilateral knee injury, to include arthritis.

7.  Entitlement to service connection for bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for residuals of injuries of the neck, back and knees are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service but does not have a pulmonary disability that is residual to asbestos exposure or otherwise etiologically related to active service.

2.  Hypertension was not present until many years after discharge from service and is not etiologically related to service.

3.  The Veteran's stroke with eye sight problems occurred many years after discharge from service and is not etiologically related to active service or to a service-connected disability.

4.  The Veteran does not have right ear hearing loss disability; left ear hearing loss disability and tinnitus are not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Pulmonary disability claimed as asbestosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

2.  Hypertension was not incurred in or aggravated by active service, nor may its incurrence or aggravation during such service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

3.  Residuals of stroke with eyesight problems were not incurred in or aggravated by active service, nor may incurrence or aggravation during such service be presumed, nor are the disorders proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 

5.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially consider certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that all required notice was sent to the Veteran prior to the August 2006 rating decision on appeal.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  The Veteran's service treatment records (STRs) are of record, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has been afforded appropriate VA medical examinations in response to the claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular-renal disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

There is no statute specifically addressing service connection for asbestos-related diseases, nor has the VA promulgated any specific regulations for these types of cases.  However, in 1988 VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims; see VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  

In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, also concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure; see VAOPGCPREC 4-00.  Based on the foregoing, the VA must analyze the veteran's claim for service connection for a disability that is related to asbestos exposure under the established administrative protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).

With asbestos-related claims, the Board must determine whether the development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 124- 125 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the claim- development procedures).

With these claims, the RO must determine whether service records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post- service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos exposure include interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum.  M21-1, Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The applicable section of M21-1 also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  However, the Court has found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Dyment v. West, 13 Vet. App. 141, 145 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOPGCPREC 4-00 (April 13, 2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether the evidence demonstrates asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Pulmonary Disability Claimed as Asbestosis

The Veteran's DD Form 214 shows he served aboard ship as an engineman.  Such occupation is consistent with risk of asbestos exposure.  However, there is no presumption that a veteran was exposed to asbestos in service by reason of having been on a ship.  Dyment v. West, 13 Vet. App. 141 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 (April 13, 2000).

Service treatment records (STRs) show the Veteran participated in the Navy Asbestos Medical Surveillance Program and endorsed exposure to asbestos on a regular basis.  He was treated for bronchitis and sinusitis in April 1972.  In February 1981 he was treated for diagnosed mild asbestosis with pleural plaque but without interstitial lung disease.  He was treated for chest pain in August 1985, but his  lungs were clear and the impression was probable costochondritis (noting history of heavy smoking); chest X-ray in August 1985 showed minimal changes of old granulomatous disease, no definite evidence of asbestosis and no acute lung infiltrate.  He was treated for persistent cough in September 1986, with clinical impression of upper respiratory infection (URI).  Chest X-rays in September 1992 were normal.

In a self-reported Report of Medical History in April 1993, prior to separation from service, the Veteran endorsed history of shortness of breath, and the medical examiner noted history of asbestosis in 1981, all [illegible] status post 1985 and 1992 within normal limits, with no evidence of plaques and not considered disabling.  Report of Physical Examination in April 1993 shows clinical evaluation of the lungs and chest as "normal" but notes the Veteran was to be followed up with five-year asbestos screening; he was also counseled for smoking cessation.         
 
Based on the STRs above, the Board finds at this point that the Veteran was exposed to asbestos during service.  The Board also finds that the Veteran was sent a letter in April 2006 that satisfies the requirements for notice and development in asbestos claims as cited in Ashford.

The Veteran presented to the VA Primary Care Clinic (PCC) in January 2007 for an initial visit.  There is no indication of current respiratory complaint.  Clinical examination of the lungs showed clear to auscultation (CTA) bilaterally.

The Veteran had a VA general medical examination in November 2007; the examiner reviewed the claims file in its entirety.  The examiner noted that STRs showed the Veteran had been in an asbestos surveillance program for about 10 years (1980-1990); he had numerous X-rays but only one X-ray, in 1981, showed a pleural plaque.  Further, numerous X-rays after service showed no sign of pleural plaque, thickening or fibrosis.  The examiner informed the Veteran that the 1981 X-ray must have been in error, because pleural plaque does not go away.  The examiner accordingly voiced the opinion that the Veteran does not currently have asbestosis and never did have asbestosis.

In an addendum, the examiner noted that new chest X-rays had once again shown no pleural plaque or cardiomegaly.

The Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board notes that no evidence of asbestosis or any other pulmonary disorder was found on the examination for discharge, and the post-service medical evidence of record is also negative for evidence of any pulmonary disability.  Moreover, the VA examiner opined the Veteran has never had asbestosis, and provided a thorough medical rationale for his opinion.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to medical providers.

The Veteran is competent to report events in service.  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board has accepted the Veteran's account of asbestos exposure during service as credible.

However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  The Veteran is thus not competent to opine that he has a pulmonary disability due to asbestos exposure.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The competent and uncontroverted medical evidence in this case shows the Veteran does not have an asbestos-related disorder.

In sum, the Board has found the Veteran was exposed to asbestos in service, but he does not have a current pulmonary disability that is due to asbestos exposure or to any other incident of service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Accordingly, the criteria for service connection are not met, and the claim must be denied.     

Service Connection for Hypertension

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

STRs show no indication of hypertension.  In a self-reported Report of Medical History in April 1993, prior to separation from service, the Veteran denied history of high or low blood pressure.  His blood pressure in April 1993 was 120/86.
Post-service treatment records show blood pressure readings that were occasionally, but not predominantly, hypertensive (160/100 in February 2005 but 140/80 in March 2005; 200/100 in July 2005 but 150/80 in October 2005; etc.).  He was discharged from inpatient treatment in June 2005 with diagnosis of "hypertension" although his current blood pressure was 118/85.  A treatment note in June 2005 cites a "long history of hypertension" with blood pressure fluctuating between 98/73 on the low side and 134/76 on the high side, with systolic pressure reportedly up to 140.

The Veteran presented to the VA PCC in January 2007 for initial visit.  His blood pressure was measured as 120/70, and in fact the Veteran denied high blood pressure.

The Veteran had a VA general medical examination in November 2007; the examiner reviewed the claims file in its entirety.  The Veteran stated he had been diagnosed with hypertension four years after separation from service, but he believed his hypertension was due to the tough circumstances of service.  However, the examiner noted the STRs included numerous physical examination reports, all of which showed normal blood pressure.  The separation physical also showed normal blood pressure.  The examiner accordingly opined the Veteran's post-service hypertension is not related to service.  

The Board notes the Veteran had hypertensive readings for some time after discharge from service, and had a diagnosis of hypertension for a period.  However, the evidence does not show hypertension during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.  The Veteran is not shown to have had "persistent hypertension" after service as defined by VA rating criteria.  Further, the VA examiner stated an opinion that the Veteran's post-service hypertension is not related to active service, and such opinion is not contradicted by any medical opinion of record.

The Veteran has offered no lay evidence showing hypertension during active service or during a presumptive period, and in fact he asserted to the examiner that hypertension was diagnosed four years after discharge from service.  

In sum, the Board finds the Veteran did not have hypertension in service or in the year following his discharge from service and that any currently present hypertension is not etiologically related to active service.  Accordingly, the criteria for service connection are not met and the claim must be denied.
    
Service Connection for Stroke with Eyesight Problems

STRs show no indication of cardiovascular problems or unusual vision problems.  The Veteran had 20/20 vision when he entered service in 1972.  In April 1985 he complained of decreased vision; the clinical impression was compound myopic astigmatism (CMA).  In December 1987 he was noted to have astigmatism, presbyopia and difficulty with road signs, but he was characterized as being in good ocular health.
  
In a self-reported Report of Medical History in April 1993, prior to separation from service, the Veteran endorsed currently wearing glasses or contact lenses but denied history of eye trouble.  He denied history of heart trouble.  Report of medical examination in April 1993 showed clinical impression of the eyes, heart and vascular systems as "normal."

Records from Trident Health Center and from Charleston Neurology Associates show the Veteran had an apparent perioperative stroke in June 2005 with transient blindness of the left eye.  The Veteran was noted to have a medical history of peripheral vascular disease, chronic stenosis, hypertension, hyperlipidemia, tobacco abuse and arthritis.  He was also noted to be status post carotid endarterectomy approximately three years previously (i.e., approximately June 2002).  The Veteran was urged to stop smoking; the treatment records are otherwise silent in regard to causation of the stroke.  Discharge diagnoses were: (1) cerebrovascular accident (CVA) with right hemiparesis, ataxia, dysphagia, dysarthria, and cognitive deficiency; and (2) carotid artery disease status post carotid endarterectomy revision.

Records from Retina Consultants of Charleston and Carolina Eyecare Physicians show intensive treatment of eye complaints, especially the left eye, from May 2005 and particularly after the June 2005 CVA cited above.  The diagnosis of record was branch retinal artery occlusion (BRAO) of the left eye.  He was also treated by Trident Eye Surgery Center in September 2005 for primary open angle glaucoma of the left eye.

The Veteran presented to the VA PCC in January 2007 for initial visit.  He reported his left eye had been blind since the stroke in June 2005.  Clinical examination confirmed the left eye was blind.  The right eye showed pupils equally reactive to light and accommodations (PERL).  The Veteran had no peripheral vision.

Thereafter, the Veteran had a VA ophthalmology consult in January 2007.  The clinical impression was right-sided field defect due to CVA and probable old central vein or artery occlusion, left eye, with secondary glaucoma and pseudophakic left eye.

The Veteran had a VA general medical examination in November 2007; the examiner reviewed the claims file in its entirety.  As recorded above, the examiner stated an opinion that hypertension was not related to service.  Accordingly, the examiner also concluded that residuals such as stroke, amaurosis fugax, carotid artery disease, and iliac artery disease are also not related to service.  

On review of the evidence above, the Board finds that STRs do not show any cardiovascular disorder that could arguably have been productive of a later stroke, and no evidence of an eye disorder resulting in later disability.  Further, the Veteran has not asserted entitlement to service connection on a direct basis; rather, the Veteran asserts entitlement to service connection as secondary to hypertension.

The Board has found that hypertension is not a service-connected disability, so hypertension cannot serve as a primary disability on which a claim for secondary service connection may be based.  The Veteran in fact currently has no service-connected disabilities, so a claim for secondary service connection must fail.
In sum, the Board finds the Veteran's residuals of stroke with eye problems are not etiologically related to active service or to a service-connected disability.   Accordingly, the criteria for service connection are not met, and the claim must be denied.




Service Connection for Bilateral Hearing Loss Disability and Tinnitus

The Veteran's DD Form 214 shows he served aboard ship as a diesel engineman.  Such occupation is consistent with noise exposure. 

The Veteran had audiometric testing in March 1972 in conjunction with his enlistment.  His hearing acuity at the time was as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
15  
5  
5  
5
5
LEFT
20
20  
20  
25  
15  
25 

STRs show the Veteran participated in the service's hearing conservation program, with periodic audiograms in April 1985, August 1985, July 1986, January 1987, January 1989 and August 1992.  The file also contains audiograms in connection with examinations in February 1976 (reenlistment), December 1977 (diving school), December 1979 (reenlistment), August 1980 (diving candidate), October 1983 (reenlistment), and November 1987 (annual).  There is no indication of complaints regarding tinnitus.

In a self-reported Report of Medical History in April 1993, prior to separation from service, the Veteran denied history of hearing loss or current hearing loss.  His audiogram in the discharge physical examination report was as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
10  
10  
5  
5
20
LEFT
5
5  
15  
10  
10  
20 

The Veteran presented to the VA PCC in January 2007 for initial visit.  There is no indication of any complaint of hearing loss or tinnitus, and clinical examination was silent in regard to any observed hearing deficiency.

The Veteran had a VA audiological evaluation in November 2007.  The audiologist reviewed the claims file and the Veteran's medical record in conjunction with the examination.  The Veteran stated he had no current complaints about his hearing other than difficulty with "real soft sounds."  His military acoustic trauma was as an engineman for 23 years; post-service acoustic trauma was as diesel engine tester for eight years (with hearing protection) and recreational exposure with firearms, loud music, power tools and power gardening tools.  He endorsed history of occasional tinnitus, which he attributed to hypertension that he asserted began during service.  The Veteran's hearing acuity was measured as follows:
  

HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
N/A
15  
30  
25 
20
22.5
LEFT
N/A
 15 
35  
35  
50  
33.75 

Speech recognition was 96 percent bilaterally.  The audiologist noted right ear hearing loss was not disabling by VA rating criteria; the diagnosis for the left ear was normal-to-moderate sensorineural hearing loss (SNHL).  The audiologist also diagnosed subjective tinnitus bilaterally.

The audiologist stated an opinion that the Veteran's left ear hearing loss and tinnitus are not related to service.  The audiologist's rationale was that comparison of the Veteran's audiometric scores at the time of enlistment and the time of discharge showed normal hearing, with no worsening of puretone averages during active service.  All of the audiograms during active service were normal, even at 6000 Hertz which is a "red flag" for noise-induced hearing loss.  There was also no evidence of complaint of hearing loss or tinnitus within the first year after discharge from service.  Finally, a landmark study on military noise exposure by the Institute of Medicine had found in cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that developed 20 or 30 years later was causally related to military service; accordingly, audiologists have no scientific basis for concluding that delayed-onset hearing loss exists.   
         
On review of the evidence above, the Board finds the Veteran was exposed to acoustic trauma during service.  He does not have right-ear hearing loss disability.  The Veteran does not contend, and the evidence does not show, that his left-ear hearing loss was present during service, and competent medical opinion (with detailed clinical rationale) states the left-ear hearing loss is not related to service.  Accordingly, the evidence preponderates against the claim.

In regard to tinnitus, the Veteran reported occasional tinnitus, but he has not asserted tinnitus became manifest during service and has been chronic thereafter.  The Veteran told the VA examiner he believes his tinnitus is secondary to hypertension, which would appear to show the Veteran himself does not assert direct service connection.  Because hypertension is not a service-connected disability, it cannot serve as the basis for a claim of secondary service connection.

In sum, the Board has found the Veteran does not have right ear hearing loss disability for VA purposes and his current left ear hearing loss disability and tinnitus are not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claims must be denied.
  
					
ORDER

Service connection for pulmonary disability claimed as asbestosis is denied.

Service connection for hypertension is denied.

Service connection for residuals of stroke with eyesight problems, to include as secondary to hypertension, is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

With respect to the claims for service connection for residuals of injuries of the neck, back and knees, the Board notes that the Veteran was afforded a VA general medical examination in November 2007; the examiner reviewed the claims file in its entirety, but noted erroneously that the Veteran had checked "no" to back problems on his separation examination in April 1993 when the record reflects that he actually checked "yes" to history of recurrent back pain.  Similarly, the examiner stated erroneously that the Veteran had checked "no" to neck problems in April 1993 when there is no specific block relating to neck complaints.  The examiner correctly stated that the Veteran checked "no" for "trick" or locked knee but failed to note that the Veteran endorsed occasional knee pain.  The November 2007 VA examiner provided opinions against the Veteran's claims.  Since the examiner's opinions were apparently based, at least in part, upon an inaccurate history, the Board has determined that the examiner should provide an addendum based on an accurate history.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following actions: 

1.  The RO or the AMC should arrange for the claims folder to be returned to the November 2007 examiner.  The examiner should prepare an addendum in which the Veteran's reported history at discharge, as noted above, is duly considered.  With respect to each neck, back, and knee disability present during the pendency of the claims, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service.  The rationale for each opinion expressed must also be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.  

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the RO or the AMC should issue a supplemental statement of the case to the Veteran and his representative and afford them the requisite opportunity for response before the claims folder is returned to the Board for further appellate consideration.   

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


